Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit

No. 03-1688

                             PATRICK E. RUDD,

                                 Petitioner,

                                       v.

              COMMISSIONER OF INTERNAL REVENUE SERVICE,

                                 Respondent.



               APPEAL FROM THE UNITED STATES TAX COURT



                                    Before

                       Lynch, Lipez and Howard,
                            Circuit Judges.



     Patrick Edwin Rudd on brief pro se.
     Robert L. Baker, Attorney, Tax Division, Department of
Justice, Frank P. Cihlar, Attorney, Tax Division, Department of
Justice, and Eileen J. O'Connor, Assistant Attorney General, on
brief for appellee.


                            February 24, 2004
            Per Curiam. Patrick E. Rudd has appealed an order of the

United States Tax Court that dismissed his petition, purportedly

filed pursuant to 26 U.S.C. § 6330(d), for lack of jurisdiction.

We review, de novo, legal interpretations of the Tax Court, such as

this jurisdictional determination.        See Capitol Video Corp. v.

Comm'r, 311 F.3d 458, 463 (1st Cir. 2002).      We affirm.

            We conclude that the Tax Court correctly ruled that   its

jurisdiction under § 6330(d) depends upon the issuance of a valid

notice of determination by the IRS's Office of Appeals and the

filing of a timely petition for review. This jurisdictional ruling

is in accord with the statutory language of § 6330(d) and is

consistent with prior tax court rulings and the Tax Court Rules of

Practice and Procedure.    See, e.g., Moorhous v. Comm'r, 116 T.C.

263, 269 (2001); Rule 330(b).          Rudd makes no cogent opposing

argument.    Because the respondent Commissioner has not issued any

notice of determination with respect to Rudd's tax liability for

1989, the Tax Court correctly dismissed Rudd's petition for lack of

jurisdiction.

            The order of dismissal is affirmed.




                                 -2-